                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America,

      V.                                          Case No. 2:19-Gr-217

                                                  Judge Michael H. Watson
James Peel Davis, IV,

                                    ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 21, that Defendant's guilty

piea be accepted. The Court accepts Defendant's plea of guilty to Count 1 of

the Superseding information, and he is hereby adjudged guilty on that count.

The Court will defer the decision of whether to accept the plea agreement until

the sentencing hearing.

      IT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
